

EXHIBIT 10.2

SERVICING AGREEMENT
THIS Servicing Agreement is made and entered into by and among Remark Media.
Inc. (“Remark”), on the one hand, and Bombo Sports & Entertainment, LLC
(“bombo”), on the other hand. Remark and bombo are referred to collectively as
the “Parties” and singularly as a “Party.”
RECITALS
WHEREAS, the Parties wish to enter into an agreement effective as of the last
date of the signatures by the Parties below (the “Effective Date”) pursuant to
which each Party agrees to provide certain services to the other in accordance
with the terms set forth below;
NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, the Parties enter into this Servicing Agreement on the terms set forth
below.
TERMS OF AGREEMENT
1.    For a period of two years from the Effective Date of this Servicing
Agreement, bombo will loan to Remark the services of Robert S. Potter
(“Potter”), for up to 100 hours each year. The services will not include the
production of films. bombo will not present itself to any third party as
Remark’s agent or representative, unless requested to do so, in writing, by
Remark, nor will bombo permit Potter to do so.

1

--------------------------------------------------------------------------------



2.    For a period of two years from the Effective Date of this Servicing
Agreement, Remark may, at its option, engage bombo at bombo’s cost to produce a
total of four one-hour length projects. For purposes of this paragraph, “bombo’s
cost” shall include only costs that are specific to a project for which it is
engaged and shall not include any general and administrative expenses (“G & A”)
of bombo.
3.     For a period of five years from the Effective Date of this Servicing
Agreement, and subject to bombo’s written approval of any license or other
similar agreement governing Remark’s exploitation (such approval not to be
unreasonably withheld), Remark will have the exclusive right in China, Brunei,
Cambodia, Indonesia, Laos, Malaysia, Myanmar, Philippines, Singapore, Thailand,
Vietnam, East Timor, Hong Kong, Macau, Japan, South Korea, Australia, Federated
States of Micronesia, Kiribati, Nauru, New Zealand, Samoa, Solomon Islands,
Palau, Papua New Guinea, Marshall Islands, Vanuatu, Tonga, Tuvalu, American
Samoa, Fiji, Guam, Mongolia, Northern Mariani Islands, Taiwan, Wallis and Futuna
(collectively the “Asia Pacific Territory”) to use the “bombo Library” (as
defined below). If Remark seeks to use product from the bombo Library and bombo
does not at the time own the required rights, bombo will undertake reasonable
good faith efforts to obtain the rights for the benefit of Remark (e.g.,
acquiring licenses from third parties that may be needed for Remark to exploit
such rights), but bombo

2

--------------------------------------------------------------------------------



makes no representations or warranties with respect to its ability to acquire
such rights or licenses. Should Remark exploit the bombo Library as permitted
above: (a) Remark shall not encumber any portion of the bombo library beyond
five years from the Effective Date; and (b) Remark shall retain the first
$500,000 of net profit (defined as revenues minus commissions actually paid to
unrelated third parties, not to exceed market rates) received as a result
thereof with all net profit received thereafter split equally between Remark and
bombo (i.e., on a 50-50 basis).
4.     Remark shall provide bombo and its counsel written notice (in accordance
with the notice provision set forth below in Paragraph 15) of its intent to
enter into a license or other similar agreement for the Asia Pacific Territory
before making a binding commitment to any third party; said notice shall contain
all of the necessary particulars to enable bombo to make a good faith assessment
of the proposed license or other agreement. bombo shall be deemed to have
provided its written approval if it does not provide written notification
pursuant to Paragraph 15 of an objection to the proposed license or other
similar agreement by midnight Pacific time on the third business day following
Remark’s notice. The written objection must fully state the basis for the
objection. If it does not accede to the objection, Remark shall give a written
notification of its response to the objection by midnight on the third business
day following the objection. Remark’s written response will fully

3

--------------------------------------------------------------------------------



state Remark’s position. Within three business days of Remark’s response, the
Parties will have a phone conference to make a good faith effort to resolve
their differences. If they cannot reach a resolution, Remark may institute an
arbitration with JAMS in Las Vegas, Nevada. The Parties agree that, once
selected, the arbitrator shall conduct an expedited hearing (without any rights
of discovery or briefing beyond bombo’s objection and Remark’s response) within
three weeks of his or her appointment and shall decide the issue by written
decision within one week of the hearing.
5.    For a period of five years from the Effective Date of this Servicing
Agreement, Remark will have the right to purchase ten percent (10%) of bombo for
$1.50 or twenty percent (20%) of bombo for $5.00. If Remark acquires at least
ten percent (10%) of bombo pursuant to the terms of this paragraph, then,
commencing on the six-month anniversary of Remark’s acquisition, Remark shall be
obligated to market the “bombo Library” in the Asia Pacific Territory for a
period of ten years. Remark will be entitled to retain fifty percent (50%) of
the first $500,000 of net profits earned from such marketing (with Remark’s
expenses calculated solely based on its actual out-of-pocket expenses, which
shall not include Remark’s G & A or any expenses associated with traveling to
the Asia Pacific Territory); thereafter, Remark will be entitled receive
twenty-five percent (25%) of net profits earned from such marketing. As
additional compensation for

4

--------------------------------------------------------------------------------



Remark’s marketing services as provided in this paragraph, bombo will pay Remark
$100,000 per year, beginning on the eighteen-month anniversary of Remark’s
acquisition of bombo. Remark acknowledges and agrees that its marketing
obligations herein shall be deemed to be personal and non-delegable, and that
bombo’s payment obligations shall terminate in the event that Remark is
unwilling or is itself unable to perform the marketing obligations.
6.    The Parties’ rights and obligations under Paragraphs 1 through 5,
inclusive, of this Servicing Agreement (including Remark’s marketing obligations
and bombo’s payment obligations under Paragraph 5), shall immediately terminate
in the event of insolvency, bankruptcy and/or a change of control of Remark (a
“Termination Event”). Notwithstanding the foregoing, if Remark has exploited the
bombo Library pursuant to Paragraphs 3 and/or 4 of this Servicing Agreement
before a Termination Event occurs, bombo shall be entitled to its share of
revenues from such exploitation as set forth in said paragraphs. Similarly,
notwithstanding the foregoing, if Remark engages bombo pursuant to Paragraph 2
of this Servicing Agreement before a Termination Event occurs, bombo shall be
entitled to the compensation set forth in said paragraph.
7.    The Parties acknowledge and agree that bombo’s library changes from time
to time, and will likely continue to change in the future. Therefore,

5

--------------------------------------------------------------------------------



for purposes of Paragraphs 3 and 4 of this Servicing Agreement, the “bombo
Library” shall refer to the film titles or rights owned or controlled by bombo
at each point in time that Remark seeks to exploit a particular title.
Similarly, for purposes of Paragraph 5, Remark is obligated to market the bombo
Library only to the extent titles or rights therein are owned or controlled by
bombo at each point in time during the ten-year period provided for in Paragraph
5. Attached as Exhibit A is a list of the “bombo Library” as of the Effective
Date and a general disclosure of applicable limitations, which bombo shall
update quarterly. bombo states, and Remark understands, that bombo does not own
all rights necessary for Remark to exploit its rights (as set forth above in
Paragraph 3) for all of the titles on the list. If bombo generates new product,
such new product will be included in the “bombo Library.” For the avoidance of
doubt, nothing herein precludes Potter from generating new product outside of
bombo (which shall not become part of the “bombo Library”), provided he does so
in the ordinary course and not for the purpose of frustrating Remark’s rights as
set forth in Paragraphs 3 and 4 of this Servicing Agreement; bombo will inform
Remark on a quarterly basis of any such new products generated by Potter. For
the further avoidance of doubt, except as provided in this paragraph and
Paragraph 3, nothing herein obligates bombo to retain, renew or acquire any
titles or rights therein or to attempt to retain, renew or

6

--------------------------------------------------------------------------------



acquire any titles or rights therein, any or all of which may expire, terminate
or be disposed of for good and valuable consideration.
8.    Bombo agrees and acknowledges that Remark is permitted to file a copy of
this Servicing Agreement and a description of the terms thereof with the
Securities and Exchange Commission, and to make any other disclosures regarding
this Servicing Agreement and the related transactions without restriction.
9.    This Servicing Agreement is governed by, and is to be interpreted
according to, the laws of Nevada, without regard to any conflict of laws.


(a)
Any dispute arising out of this Servicing Agreement will be resolved by trying
mediation first and then through arbitration, if necessary.



(b)
When either Party believes that a dispute has arisen, either Party may send the
other Party a document entitled "Notice of Dispute." The Notice of Dispute shall
state in general terms (i) what the dispute is, (ii) the Party's position
regarding the dispute, and (iii) the grounds supporting the Party's position
with respect to the dispute. Within seven business days, the opposing Party will
respond with a document entitled "Response to Notice of Dispute" responding to
(i), (ii) and (iii) of the Notice of Dispute. Neither the Notice of Dispute nor
the Response to the Notice of Dispute shall be longer than two pages.



(c)
Within seven days of the Response to Notice of Dispute, the Parties shall confer
by telephone to mediate the dispute informally.



(d)
If the dispute cannot be resolved within those seven days or if the Parties
cannot agree to an alternative framework for the Parties to resolve the dispute,
the Party sending the Notice of Dispute can initiate expedited, confidential
dispute resolution with JAMS in Las Vegas or such other location as the Parties
may agree. The Parties


7

--------------------------------------------------------------------------------



can agree to consolidate multiple Notices of Dispute into one JAMS proceeding at
any time.


(e)
A formal mediation with a JAMS mediator (who can also be the arbitrator if the
Parties agree) will be required within thirty days of when a claim is commenced
with JAMS. All documents from the mediation will be confidential.



(f)
If the JAMS mediation does not successfully resolve the dispute, then the
Parties will resolve their dispute through binding arbitration with JAMS in Las
Vegas or such other location as the Parties may agree. Within fourteen days
after the JAMS mediation, the Parties will exchange an initial disclosure of all
documents that they consider relevant to the case, a list of witnesses they
consider relevant to the case, and a non-conclusory summary of the expected
testimony of each of the witnesses. The Parties may serve written requests for
the production of documents and notices of deposition. The number of depositions
shall be limited to three unless the Parties agree otherwise or the arbitrator
determines that fairness requires more than three. The evidentiary hearing by
the JAMS arbitrator shall commence within four months after the mediation unless
the Parties agree otherwise or the arbitrator determines that fairness requires
otherwise. The evidentiary hearing shall be transcribed by a certified court
reporter at the request of either Party at the expense of both Parties equally.
Unless the Parties agree otherwise, the written decision by the arbitrator shall
be rendered within thirty days of the conclusion of the evidence when there is
no transcript or within thirty days of the delivery to the Parties of a complete
transcript of the hearing, whichever is later. The arbitrator shall decide on
the timing and procedure for the post-hearing briefing and closing arguments in
order to render the decision timely. The arbitration fees and expenses shall be
borne by the Parties equally. The equal division of joint expenses will not be
disturbed by a shifting of attorneys' fees and other litigation costs in favor
of a prevailing Party (if any) permitted by Paragraph 17 below (which is
incorporated into this arbitration agreement). If a Party fails to pay the court
reporter, fails to pay JAMS, or fails to pay other agreed joint expenses, the
other Party shall be entitled to an arbitration award by default after a
prove-up hearing on the issue of damages only. The arbitration will be limited
to the issues in the Notice(s)


8

--------------------------------------------------------------------------------



of Dispute and Response(s) to Dispute unless the Parties agree otherwise or the
arbitrator determines that the scope of the arbitration should be expanded out
of fairness or to save money for the Parties collectively. After the arbitration
award has been rendered, it can be confirmed or vacated in Nevada federal court
or Nevada state court in accordance with the applicable statutes. Once
post-arbitration proceedings have commenced in Nevada federal court or Nevada
state court, all subsequent post-arbitration proceedings must be in that same
court. All documents in the arbitration shall be confidential, including the
arbitrator's decision, but the arbitrator shall prepare a document separate from
the decision that will be entitled "Arbitration Award," which shall state in
summary terms suitable for public viewing the result of the arbitration as
necessary for entry of an enforceable judgment by a court. The Arbitration Award
will be the only document from the arbitration to be filed in proceedings to
confirm or vacate the Arbitration Award, except as may be necessary to challenge
the Arbitration Award (and then only after a good faith effort by both Parties
to have everything relating to the substance of the arbitration filed under seal
without public access to the private dealings of the Parties and the way they
conduct their businesses). The arbitrator shall have the authority to render any
relief that a duly constituted court could render, including monetary, equitable
and injunctive relief.


(g)
The term "confidential" shall be interpreted to mean that the information will
not be disclosed to anyone other than the Parties, their lawyers, JAMS, court
reporters, witnesses, and other necessary persons who, like the other persons in
the list, agree to keep the information confidential.

10.    Each Party represents and warrants that it has authority to enter into
this Servicing Agreement and that doing so will not violate any law or the terms
of any other agreement to which it (or its affiliated entities) is a party.

9

--------------------------------------------------------------------------------



11.    The Parties understand and agree that this Servicing Agreement may not be
modified except in a writing signed by all Parties.
12.    Counsel for the respective Parties have reviewed and revised this
Servicing Agreement. The rule of construction that ambiguities in an agreement
can be construed against the party responsible for drafting the agreement or
otherwise causing an ambiguity shall not be applied to this Servicing Agreement.
Each Party waives California Civil Code Section 1654 and any other statutory or
common law principle of similar effect.
13.    The Parties acknowledge and agree that: (a) no other consideration other
than as provided for by this Servicing Agreement has been, is being or will be
paid or furnished; (b) no representations or warranties have been or are being
made by any Party to any other Party unless expressly set forth in this
Servicing Agreement; (c) this Servicing Agreement sets forth the entire
agreement between the Parties hereto regarding the subject matter addressed by
this Servicing Agreement, and fully supersedes any and all prior and
contemporaneous agreements or understandings, whether oral or written,
pertaining to the subject matter hereof, all of which are merged into this
Servicing Agreement; and (d) in connection with the subject matter addressed by
this Servicing Agreement, each Party affirms that it has not relied upon
anything said or done by the other Party outside of the content of this
Servicing Agreement.

10

--------------------------------------------------------------------------------



14.    The provisions of this Servicing Agreement are severable, and if any part
of it is found to be unenforceable, the other parts shall remain fully valid and
enforceable to the extent consistent with the intent of this agreement as a
whole.
15.    All notices expressly or implicitly required by this Servicing Agreement
shall be given as follows:
To bombo:
By email to bob@bombo.com, with a copy to mkatz@smrh.com (or such successors as
bombo may designate)
To Remark:
By email to stao@remarkmedia.com and dosrow@remarkmedia.com, with a copy to
sahluwalia@sklar-law.com (or such successors as Remark may designate)
16.    This document may be executed in duplicate originals. Delivery to the
other Party of a facsimile or PDF copy of the executed Servicing Agreement shall
have the same force and effect as execution of an original.
17.    In the case of a dispute arising from this Agreement, the prevailing
party shall be awarded its reasonable costs, including attorneys’ fees. The
determination of a prevailing party will depend on an evaluation of the dispute
as a whole and the party most successful in the action under the totality of the
circumstances. That determination will not be made solely

11

--------------------------------------------------------------------------------



on the basis of determining if a party obtained a recovery of some sort. The
defending party can be the prevailing party even if the claimant has a recovery.


Executed at
Las Vegas, NV
this
24th
day of
July
2015,
 
 
 
 
 
 
 
 
 
 
 
By
 
 
 
 
 
 
/s/ Douglas Osrow
 
 
 
 
Douglas Osrow
 
 
 
 
 
(print name)
 
 
 
 
 
CFO
 
 
 
 
 
(title)
 
 
 
 
 
 
For Remark Media, Inc.



Executed at
NY, NY
this
28th
day of
July
2015,
 
 
 
 
 
 
 
 
 
 
 
By
 
 
 
 
 
 
/s/ Robert S. Potter
 
 
 
 
Robert S. Potter
 
 
 
 
 
(print name)
 
 
 
 
 
CEO
 
 
 
 
 
(title)
 
 
 
 
 
 
For Bombo Sports & Entertainment, LLC




12